         Case 1:20-cr-00189-AJN Document 26 Filed 05/15/20 Page 1 of 1


                                                                              5/14/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                    20-cr-189 (AJN)
  Kizzito Chukwujekwu,
                                                                        ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       As discussed at the May 14, 2020 bail hearing in this matter, the Defendant’s bail is

modified to home incarceration. All other bail conditions previously imposed on the Defendant

remain the same.

       SO ORDERED.


 Dated: May 14, 2020
 New York, New York                       ____________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge




                                                                                                1
